                                                                                                                                                                                                                                                               (,1
..    ~                                                                                                                                                                                                                                                        (,)
· ea;A;;;0;;;24;;;5B~(R;;,;ev;,;.·0:.;;2;.;;/0,;;,8/2;;,;0;;;19.,.);,,;;Ju;;;,dgc;;mc;;en;:.;Iic,;.n;;,;'C;;,;.n;;;;·m;;;in;;;,al,;.Pe;,;;tty;a..C;;ca;;;,;secs(M;;;;o:.;;d;;;ifi;;;ed.,.)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _..;;;Pa;;£g:;;.e1:..;o;;;,,;..f
                                                                                                                                                                                                                                                       I



                                                            UNITED STATES DISTRICT COURT
                                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                                                                                      JUDGMENT IN A CRIMINAL CASE
                                                              V.                                                                                  (For Offenses Committed On or After November 1, 1987)


                               Juan Ramon Calderon-Pereda                                                                                         Case Number: 3:19-mj-24171

                                                                                                                                                 Grant L. Eddy
                                                                                                                                                 Defendant's Attorney
                                                                                                                                                                   ~-----------,
     REGISTRATION NO. 78692298
                                                                                                                                                                                         FILED
     THE DEFENDANT:
      lZl pleaded guilty to count( s) 1 of Complaint                                      Or.T 15 2019
                                     ----'------------+------------+--
      •   was found guilty to count(s)                                                                     RT
          after a plea ofnot guilty.                                           SOUTHERN DISTRICT OF CALIFORNIA
          Accordingly, the defendant is adjudged guilty of such count(s), whidlfim~l.e--the-1Gllle¥.41½t;~ PUT
     Title & Section                                     Nature of Offense                                                                                                                               Count Number(s)
     8:1325                                              ILLEGAL ENTRY (Misdemeanor)                                                                                                                     1

      •    The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      •     Count( s)
                                ------------------
                                                                                                                                                   dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:
                                                   \/
                                                   ,·•DJ, TIME SERVED                                                                  • ________ days
      lZl Assessment: $10 WAIVED lZl Fine: WAIVED
      lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                          Tuesday, October 15, 2019
                                                                                                                                          Date of Imposition of Sentence




                                                                                                                                           I a ~ A R R Y M. KURR EN
                                                                                                                                           UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                                                                                                                3:19-mj-24171
